Citation Nr: 9916710	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-38 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (1991) for the residuals of a bilateral ear injury.


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran, a VA physician, J.V. and A.M.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1944.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1996, the Board remanded this case to the RO for 
additional development.  At that time, it was noted that 
documents within the veteran's claims folder indicated that 
the character of his discharge from service was "other than 
honorable."  However, the actions of the RO at that time 
implied that a determination regarding the veteran's 
discharge from service had been made and that the question 
had been resolved.  The RO was requested to clarify the 
record in this regard.  Since September 1996, it is unclear 
if the RO has resolved this issue.  In any event, this issue 
is not before the Board at this time.  See 38 U.S.C.A. 
§ 7105(a) (West 1991).  While it is again requested that the 
RO clarify the record in this regard, the Board will proceed 
with the adjudication of the claim before it at this time.


FINDING OF FACT

The veteran has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that he 
developed a bilateral ear disorder, or an increase in the 
disability associated with a bilateral ear injury, due to any 
VA treatment or failure to treat him.  


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of a bilateral ear 
injury is not well grounded.  38 U.S.C.A. §§ 1151 and 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In February 1984, the veteran claimed entitlement to service 
connection for hearing loss due to his active service.  At 
that time, he made no reference to treatment at a VA facility 
for his bilateral hearing loss.  He also failed to note an 
injury caused to his hearing by VA treatment in 1980 (or at 
any time since his discharge from active service).  In a 
March 1984 rating determination, service connection for 
hearing loss was denied.  The veteran was notified of his 
determination in April 1984.  The veteran did not appeal this 
determination and the issue of entitlement to service 
connection for bilateral hearing loss as a result of the 
veteran's active service is not before the Board at this 
time.  

In January 1991, the veteran claimed entitlement to service 
connection for the residuals of a bilateral ear injury caused 
at a VA Medical Center (VAMC) "sometime in 1980."  In 
November 1991, the veteran contended that a technician had 
put a machine in his ears the wrong way.  It was contended 
that he experienced dizziness, loss of equilibrium, and a 
ringing and a "swooshing" sound in his ears.  

Records obtained at that time indicate treatment of the 
veteran's ears in 1986.  In a March 1986 outpatient treatment 
report, the veteran noted that his hearing loss began four 
years ago when he had the flu and had become progressively 
worse.  At that time, he made no reference to an ear injury 
at the VAMC.  Outpatient treatment records after this date 
also make no reference to an injury at a VAMC.  

At a hearing held before a hearing officer at the RO in March 
1992, the veteran subpoenaed the VA physician who had treated 
him in 1980.  At that time, the veteran reported that this 
was a "good doctor" who had treated him well during his 
hospitalization at the VAMC.  The veteran indicated that a 
technician whose name he did not recall injured his ears.  
The VA physician stated that he did not recall this injury.  
The veteran himself indicated that he did not report this 
injury until approximately one year after the incident in 
question occurred.  Testifying on the veteran's behalf were 
two lay witnesses who noted the veteran's difficulties with 
dizziness and falling well after the alleged injury in 
question occurred.  They did not witness the injury in 
question.  The veteran's representative contended that the 
injury in question occurred during a May 6, 1980, through 
May 16, 1980, VA hospitalization.

In September 1996, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
pertinent medical records from the VAMC in question should be 
obtained, including medical records for the period of January 
1, 1980, through December 31, 1989.  

The medical records requested by the Board were obtained 
after considerable effort by the RO.  The May 6, 1980, 
through May 16, 1980, VA hospitalization report makes no 
reference to a bilateral ear injury.  At that time, it was 
noted that the veteran suffered from bilateral mild hearing 
loss; however, the medical record indicates that this 
condition existed prior to the veteran's hospitalization.  No 
treatment of this disability is indicated.  At that time, the 
veteran was treated for Bells palsy, mild ataxia, chronic 
bronchitis, and a left inguinal hernia.  An outpatient 
treatment record dated January 1981 notes the veteran had 
some difficulty with hearing.  A review of treatment records 
indicates that no health care provider associates a bilateral 
ear disorder with the veteran's active service or treatment 
at a VAMC.

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the old criteria following the Gardner determination is 
clearly the most favorable to an the veteran.  

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where 
the determining issue is a question of medical diagnosis or 
medical causation, lay assertions cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support the claim, 
the claim cannot be well grounded.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran has failed 
to submit any competent evidence that his current bilateral 
ear disorder is the result of VA treatment.  The veteran 
contends that an alleged bilateral ear injury was caused or 
aggravated by negligence during his treatment at a VAMC.  
Under the Gardner determination, "malpractice or 
negligence" is not at issue.  The sole issue before the 
Board is whether any disability resulted from treatment by 
the veteran at a VAMC.  Under Gardner, the Board is required 
to find only a disability or aggravation of a preexisting 
disability.  However, no such evidence exists in this case.  
Accordingly, even under the lower standard (in existence 
prior to Congressional action) the veteran's claim must be 
denied.  

In this case, the Board finds no evidence to establish that 
treatment by the veteran in the 1980's caused or aggravated 
bilateral hearing loss or any disability associated with this 
condition.  The fact that the veteran underwent treatment at 
a VAMC in May 1980 does not provide a reasonable basis to 
presuppose that any current bilateral ear disorder is the 
result of any treatment received in 1980.  Therefore, under 
the standards established by the Court in Contreras, the 
claim is not well grounded as a matter of law.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has some 
disability or aggravation of a disability as the result of VA 
treatment (or a failure to treat him) is neither competent 
nor probative of the issues in question.  While the veteran 
is competent to testify regarding the events that are alleged 
to have occurred he is not competent to diagnose the etiology 
of his bilateral hearing loss, dizziness or loss of 
equilibrium or to determine that these disabilities are the 
result of VA treatment.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would not be under a duty under 38 U.S.C.A. § 5107(a), 
to advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, the Board specifically remanded this case in 
September 1996 to obtain evidence cited by the veteran.  That 
evidence does not support the veteran's claim.  Consequently, 
the undersigned must find that neither the Board nor the RO 
is on notice of the existence of any evidence that exists 
that, if true, would make the veteran's claim plausible.  
Accordingly, the claim must be denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a bilateral ear injury is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

